- significant index number - é on government entities division department of the treasury internal_revenue_service washington d c nov tep ra a re taxpayer dear this letter constitutes notice that approval has been granted for your request for a year automatic_extension for amortizing the unfunded liabilities described in sec_431 and sec_431 of the internal_revenue_code code and sec_304 and sec_304 of the employee_retirement_income_security_act_of_1974 erisa the extension of the amortization periods of the unfunded liabilities of the plan has been granted in accordance with sec_431 of the code this extension is effective for the plan_year beginning date and applies to the eligible outstanding amortization charge bases as of that date sec_431 of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431 the plan has submitted the required information including a certification from the plan’s actuary that i absent the extension under subparagraph d a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years ii the plan_sponsor has adopted a plan to improve the plan's funding status iit the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph d a has been provided we have sent a copy of this letter to the ‘andtothe letter should be sent to the enrolled_actuary for the plan a copy of this this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent if you have any questions regarding this matter please contact sincerely david m ziegler manager employee_plans actuarial group
